           Case 2:20-cv-02254-APG-BNW Document 18 Filed 02/02/21 Page 1 of 2




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Lindsay D. Robbins, Esq.
 3   Nevada Bar No. 13474
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 6   Attorneys for Plaintiff, Wells Fargo Bank, N.A., as Trustee, on behalf of the Holders of the Harborview
 7   Mortgage Loan Trust Mortgage Loan Pass-Through Certificates, Series 2006-12

 8                                      UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
 9
10   WELLS FARGO BANK, N.A., AS                           Case No.: 2:20-cv-02254-APG-BNW
     TRUSTEE, ON BEHALF OF THE
11   HOLDERS OF THE HARBORVIEW
     MORTGAGE LOAN TRUST MORTGAGE                         STIPULATION AND ORDER TO
12   LOAN PASS-THROUGH CERTIFICATES,                      EXTEND TIME PERIOD TO RESPOND
13   SERIES 2006-12,                                      TO MOTION TO DISMISS [ECF No. 11]

14                         Plaintiff,                     [First Request]
            vs.
15
     FIDELITY NATIONAL TITLE GROUP,
16
     INC.; FIDELITY NATIONAL TITLE
17   INSURANCE COMPANY; DOE
     INDIVIDUALS I through X; and ROE
18   CORPORATIONS XI through XX, inclusive,
19                        Defendants.
20
21          Plaintiff, Wells Fargo Bank, N.A., as Trustee, on behalf of the Holders of the Harborview
22   Mortgage Loan Trust Mortgage Loan Pass-Through Certificates, Series 2006-12 (“Wells Fargo”), and
23   Defendant Fidelity National Title Insurance Company (“FNTIC”), by and through their counsel of
24   record, hereby stipulate and agree as follows:
25          1. On December 14, 2020, Wells Fargo filed its Complaint in Eighth Judicial District Court,
26                Case No. A-20-824862-C [ECF No. 1-1];
27          2. On December 14, 2020, FNTIC filed its Petition for Removal to this Court [ECF No. 1];
28          3. On January 20, 2021, FNTIC filed a Motion to Dismiss [ECF No. 11];



                                                             1
     ________________________________________________________________________________________________________________
           Case 2:20-cv-02254-APG-BNW Document 18 Filed 02/02/21 Page 2 of 2




 1          4. Wells Fargo’s deadline to respond to FNTIC’s Motion to Dismiss is currently February 3,
 2              2021;
 3          5. Wells Fargo’s counsel is requesting an extension until March 4, 2021, to file its response to
 4              the pending Motion to Dismiss;
 5          6. This extension is requested to allow Wells Fargo additional time to finalize and file its
 6              response to the pending Motion to Dismiss as lead handling counsel for Wells Fargo
 7              continues to recover from an unexpected medical emergency.
 8          7. Counsel for FNTIC does not oppose the requested extension;
 9          8. This is the first request for an extension which is made in good faith and not for purposes of
10              delay.
11          IT IS SO STIPULATED.
12    DATED this 2nd day of February, 2021.               DATED this 2nd day of February, 2021.
13    WRIGHT, FINLAY & ZAK, LLP                           SINCLAIR BRAUN LLP
14
      /s/ Lindsay D. Robbins, Esq.                        /s/ Kevin S. Sinclair, Esq.
15    Darren T. Brenner, Esq.                             Kevin S. Sinclair, Esq.
      Nevada Bar No. 8386                                 Nevada Bar No. 12277
16    Lindsay D. Robbins, Esq.                            16501 Ventura Boulevard, Suite 400
17    Nevada Bar No. 13474                                Encino, California 91436
      7785 W. Sahara Ave., Suite 200                      Attorney for Defendants, Fidelity National
18    Las Vegas, NV 89117                                 Title Group, Inc. and Fidelity National Title
      Attorneys for Plaintiff, Wells Fargo Bank,          Insurance Company
19    N.A., as Trustee, on behalf of the Holders of
20    the Harborview Mortgage Loan Trust
      Mortgage Loan Pass-Through Certificates,
21    Series 2006-12
22
     IT IS SO ORDERED.
23
            Dated this 2nd day of February, 2021.
24
                                                    ________________________________________
25
                                                    UNITED STATES DISTRICT JUDGE
26
27
28



                                                             2
     ________________________________________________________________________________________________________________
